Citation Nr: 1043725	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-26 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric disability 
claimed as a major depressive disorder, to include as secondary 
to service-connected pansinusitis.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected pansinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from August 1965 to October 
1968.   

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in April 2004 and April 
2006 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that his currently diagnosed depression is 
caused by or aggravated by his service-connected chronic 
pansinusitis.  In February 2004, a VA for-fee examiner opined 
that he did not consider the Veteran's sinusitis a significant 
factor that aggravated or generated his depressive disorder.  
However, the examiner provided no rationale for this opinion, 
such that it may be afforded only very little or no probative 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 
(2008) (holding that review of a claims file by a VA examiner, 
without more, does not automatically render the examiner's 
opinion competent or persuasive; and that the lack of a reasoned 
medical explanation is a significant factor in assessing the 
value of a medical opinion).  

A record of VA psychiatric treatment in July 2004 includes a 
diagnosis by a physician of rule out mood disorder due to general 
medical condition, including hypertension and chronic headaches 
from sinusitis.  Further, in April 2005 a VA treating nurse-
practitioner wrote that it was quite possible that the chronicity 
of the Veteran's sinus problems with associated headaches has 
resulted in his depression.  

As there is some evidence to indicate that the Veteran's 
depression may be caused or aggravated by his service-connected 
pansinusitis, but there is insufficient information to make a 
decision on Veteran's claim, a new VA examination and opinion is 
required.  See 38 U.S.C.A. § 5103A(d).

The Veteran further contends that due to his depression, which he 
contends is caused or aggravated by his service-connected 
pansinusitis, he has in the past been prescribed a psychiatric 
medication by VA, the name of which he cannot recall, that caused 
his hypertension.  See VA Form 9 received in May 2007.

The Veteran also alleges that hypertension is caused or 
aggravated by his service-connected chronic pansinusitis or 
medications he receives for pansinusitis.  VA treatment records 
reveal that such medications include pseudoephedrine (Sudafed), 
Flonase, and Claritin, as well as intermittent courses of 
antibiotics.  The Board does not have the medical expertise to 
determine whether these medications may cause or aggravate 
hypertension.  Accordingly, a VA examination and opinion is 
required in order to assist the Board in adjudication of this 
claim.  See 38 U.S.C.A. § 5103A(d).

The RO must seek to obtain all available relevant records of VA 
and private treatment for hypertension, sinusitis, and 
depression, from the time of his discharge from active service 
forward that have not been obtained and associated with the 
claims file.  See 38 U.S.C.A. § 5103A(a)-(c).  

While the RO has attempted to obtain records of treatment at the 
VA Medical Center at East Orange for the period from 1983 to 
2005, it appears to have obtained what may be an incomplete set 
of the records.  Most recently, in November 2005, the VAMC at 
East Orange informed the RO that it did not have records for the 
time frame the Veteran had provided.  In his May 2007 VA Form 9, 
the Veteran indicated that it would be the East Orange VAMC 
records of treatment that would indicate his prior psychiatric 
medication that he contends caused his hypertension.

Additionally, in October 2001, the Veteran contacted the RO, 
requesting a copy of his DD Form 214, for the purpose of applying 
for Social Security Administration (SSA) benefits.  Particularly 
because an SSA disability file may contain copies of VA records 
of treatment that the Veteran contends are relevant to his claim, 
any such records in the possession of SSA must be sought.  See 
Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010); Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002); Voerth v. West, 13 Vet. 
App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his pansinusitis, depression, and 
hypertension during the period from October 
1968 to the present.  

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must obtain records 
from each health care provider the Veteran 
identifies.  

(b) The Veteran must also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO/AMC.
  
(c) Records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records do not 
exist or that further efforts to obtain 
these records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3).

2.  Contact the Social Security Administration 
(SSA) and obtain and associate with the claims 
file copies of the Veteran's records regarding 
SSA benefits, including any SSA administrative 
decisions (favorable or unfavorable) and the 
medical records upon which the decisions were 
based.  (See correspondence from Veteran 
received in October 2001.)

3.  Once all available medical records have 
been received, arrange for a VA mental health 
examination with an appropriate clinician.  
The purpose of the examination is to 
determine whether the Veteran has current 
psychiatric disability that had its onset 
during active service or was related to any 
incident of service, and to determine whether 
the Veteran has current psychiatric 
disability that is caused or aggravated (a 
permanent worsening as opposed to temporary 
flare-ups) by service-connected pansinusitis.

 The following considerations will govern the 
examinations:
   
(a) The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.

The records reviewed must include the 
service treatment records and post-
service records of treatment for 
sinusitis and psychiatric disability.

   (b) The examiner will:

(1) Provide a diagnosis for each 
psychiatric disorder found upon 
examination. 

(2)  For each psychiatric disorder 
found, provide a medical opinion as 
to whether that condition is caused 
or aggravated by service-connected 
chronic pansinusitis.

(c) The examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.  

(d) If an examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she must so state; 
however, a complete rationale for such a 
finding must be provided.

(e) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination--to determine 
whether the Veteran has current 
psychiatric disability that had its onset 
during active service or was related to 
any incident of service, and to determine 
whether the Veteran has current 
psychiatric disability that is caused or 
aggravated (a permanent worsening as 
opposed to temporary flare-ups) by 
service-connected pansinusitis.

4.  Additionally, once all available medical 
records have been received, schedule the 
Veteran for a VA medical examination, to be 
governed by the following considerations:

(a) The examination must be scheduled with 
an appropriate clinician and for the 
purpose of determining the following:

(i) Whether the Veteran has current 
hypertension that had its onset during 
active service or within one year of 
service, or is related to any incident 
of service; 

(ii) Whether the Veteran has current 
hypertension that is caused or 
aggravated (a permanent worsening as 
opposed to temporary flare-ups) by 
service-connected pansinusitis or any 
medication for pansinusitis, including 
pseudoephedrine (Sudafed), Flonase, and 
Claritin, as well as intermittent 
courses of antibiotics; and

(iii) Whether the Veteran's 
hypertension has been caused or 
aggravated by psychiatric disability or 
any psychiatric medication he receives 
currently or has taken in the past.

(b)The following considerations will 
govern the examination:
   
(i) The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

The records reviewed must include 
the service treatment records and 
post-service records of treatment 
for sinusitis, psychiatric 
disability, and hypertension.




(c) The examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.  

(d) If the examiner is unable to render any 
requested opinion without resort to pure 
speculation, he or she must so state; 
however, a complete rationale for such a 
finding must be provided.

(e) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  In so doing, the examiner must 
carefully review and address the purpose 
of the examination, as set forth in action 
paragraphs (3)(b)(i), (ii), and (iii), 
above.

5.  Readjudicate the issues on appeal.  If any 
benefit sought remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must 
be returned to the Board for further consideration, if otherwise 
in order.  No action is required of the Veteran until he is 
otherwise notified by the RO/AMC.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


